Title: From George Washington to Horatio Sharpe, 16 June 1757
From: Washington, George
To: Sharpe, Horatio



Sir
Fort Loudoun June 16th 1757

This Moment the inclos’d Letters came to My hands: I have not lost a moments time in Transmitting them to you—as I look upon the Intelligence to be of the utmost Importance. If the Enemy is coming down in Such Numbers, and with such a train of Artillery as we are bid to Expect Fort Cumberland Must inivitably fall in to their hands as no Efforts can be timely Made to save it.
I Send you Sir a Copy of a Council of War held at This place; and I intend to pursue the resolutions theirin co[n]taind, ’till I receive orders how to Act. It is Morally certain that the next Object Which the French have in view is Fort Loudoun—and that it is yet in a very untenable Posture; they have no roads for carriages in to any other Province but thrô this place, and their lyes hear a quantity of Stores Belonging to his Majesty & this Colony very much expos’d and unguarded.
I shall not taken up your time Sir With Sending a tedious detail

of the Fort—I have disp[a]tch’d one Express [to] Governor Dinwiddie and an Other to Colo. I am Yr Excellency’s most Obedt Hble Servt

Go: Washington

